       Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 1 of 26




                          IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION

  CHANDA TAYLOR,

          Plaintiff,                                                   Civil Action No.:

  v.

  CITY OF WALTHOURVILLE, GEORGIA,

          Defendant.                                          JURY TRIAL DEMANDED

                                          COMPLAINT

       COMES NOW, Plaintiff Chanda Taylor and brings this action pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. Plaintiff alleges that Defendant

City of Walthourville, Georgia subjected her to harassment based on sex, and then subjected her

to retaliation after she engaged in protected activities, respectfully showing the Court as follows:

                                 JURISIDCTION AND VENUE

                                                 1.

       This Court has original jurisdiction over the subject matter of this civil action pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5, 28 U.S.C. § 1331, and 28 U.S.C.

§ 1343.

                                                 2.

       Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §

1391 and because Plaintiff was employed, and the events underlying this action, occurred in

Liberty County, Georgia, which is located in this judicial district.




161120001.P01.Complaint                                                                    Page 1 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 2 of 26




                                            PARTIES

                                                3.

       Plaintiff Chanda Taylor (hereinafter, “Plaintiff” or “Taylor”) is a citizen of the United

States and a resident of Georgia. At all relevant times, Ms. Taylor was considered a covered

employee under Title VII of the Civil Rights Act.

                                                4.

       Defendant City of Walthourville, Georgia (hereinafter, “Defendant”) is a municipality that

may be served by delivering a copy of the Summons and Complaint to its Mayor, the Honorable

Larry Baker, at City Hall located at 222 Busbee Road, Walthourville, Liberty County, Georgia

31333, pursuant to O.C.G.A. § 9-11-4(e)(5).

                                                5.

       Defendant employed in excess of fifteen employees for every week of the year 2020 and

preceding years, and is otherwise a covered entity and employer within the meaning of Title VII

of the Civil Rights Act.

                                                6.

       Defendant is a covered entity and employer within the meaning of Title VII of the Civil

Rights Act.

                                   STATEMENT OF FACTS

                                                7.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 6, as if the same were set forth herein.




161120001.P01.Complaint                                                               Page 2 of 26
          Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 3 of 26




                                                  8.

          Ms. Taylor began her employment in 2017 as the Clerk of Defendant’s Municipal Court.

                                                  9.

          Ms. Taylor was qualified for her position, and at all relevant times, her performance was

exemplary.

                                                 10.

          As the Municipal Court Clerk, Ms. Taylor maintained an office inside of Defendant’s

Police Department, which is located next to the Walthourville City Hall.

                                                 11.

          In January 2020, Mayor of Walthourville Larry Baker (hereinafter, “Mayor” or “Mayor

Baker”) was sworn into office and began his first term as Defendant’s Mayor.

                                                 12.

          Shortly after taking office, while Mayor Baker was visiting the Police Department, he once

asked to speak with Ms. Taylor outside. During this conversation, Mayor Baker asked to ask Ms.

Taylor if he could trust her. The Mayor then proceeded to tell Ms. Taylor that the rumors about he

and his assistant having an affair were false, and then asked Ms. Taylor about her own relationship

status.

                                                 13.

          This initial conversation with Mayor Baker made Ms. Taylor feel very uncomfortable since

it was not normal for Defendant’s employees to ask about the specifics of Ms. Taylor’s personal

life, particularly her dating life or relationship status, or even for coworkers to offer information

their own lives outside of work.




161120001.P01.Complaint                                                                   Page 3 of 26
         Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 4 of 26




                                                14.

         Around February 2020, Mayor Baker began calling Ms. Taylor’s personal mobile phone.

These phone calls would come at different times of the day, including well after regular business

hours.

                                                15.

         Ms. Taylor initially gave Mayor Baker her personal cell phone number upon the Mayor’s

request, but she assumed that was asking for it for reasons related to work because she did not have

a mobile phone supplied by the employer.

                                                16.

         Other employees working in the Police Department and City Hall had Ms. Taylor’s phone

number for the purposes of contacting her for work-related reasons.

                                                17.

         However, Mayor Baker never called Ms. Taylor for any matters pertaining to City Hall,

the Police Department, or any of Defendant’s operations.

                                                18.

         During the first phone call that Ms. Taylor received in February 2020, Mayor Baker asked

Ms. Taylor why she had not called to check the Mayor. Confused by the question, Ms. Taylor

responded that she did not realize that she was supposed to be calling to check in on Mayor Baker.

                                                19.

         After the initial phone call, Mayor Baker would call Ms. Taylor once every several weeks

until August 2020. Generally, each one of these phone calls would occur after Ms. Taylor had left

work for the day and would involve Mayor Baker asking Ms. Taylor about her plans for the

evening.




161120001.P01.Complaint                                                                  Page 4 of 26
        Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 5 of 26




                                                20.

        Ms. Taylor was not comfortable sharing, and she did not provide, and information about

her personal life to Mayor Baker, and she did not accept the Mayor invitation to meet outside of

work.

                                                21.

        Around the time of these phone calls, Mayor Baker also began to visit the Police

Department more often.

                                                22.

        When Mayor Baker first took office and came to the Police Department, he would come

up to Ms. Taylor’s desk and say that he was there to see the Police Chief. It was common for

visitors to the building to first speak to Ms. Taylor before being assisted or other referred to the

person they came to see.

                                                23.

        As such, Ms. Taylor did not initially think that anything was unusual when Mayor Baker

stopped by her desk on the Mayor’s way to see the Police Chief.

                                                24.

        However, as time progressed, Mayor Baker began to stop by the Police Department when

there was no one else in the building other than Ms. Taylor.

                                                25.

        As a result, it became clear to Ms. Taylor that the Mayor was coming to the Police

Department, not to visit with the Police Chief, but to see Ms. Taylor.




161120001.P01.Complaint                                                                  Page 5 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 6 of 26




                                                26.

       The Mayor began stopping by at least three times per week. With each visit, Mayor Baker

started sitting down at Ms. Taylor’s desk, where he would stay and try to converse with her for

fifteen to twenty minutes on each occasion.

                                                27.

       Ms. Taylor did not understand why Mayor Baker was dropping in almost every day, but

she did not feel like she had the authority or ability to ask the City’s chief executive to leave her

office. Further, the conversations were mostly one-sided, with the Mayor taking up most of the

conversation, particularly because Ms. Taylor was neither comfortable with the topic of

conversation, nor about sharing private details about her own life.

                                                28.

       On one occasion when Mayor Baker was visiting the Police Department, he went into Ms.

Taylor’s office and then the Mayor used his index finger to poke Ms. Taylor on her the side.

                                                29.

       Ms. Taylor did not appreciate Mayor Baker’s unwelcomed physical contact, and she

specifically asked the Mayor to refrain from poking or touching her again.

                                                30.

       During one of their conversations, Mayor Baker told Ms. Taylor that he could “do what

[he] want[ed],” as he was the Mayor and “made the rules.”

                                                31.

       As a result of comments like these and his other conduct, Ms. Taylor became concerned

about speaking out against Mayor’s conduct towards her, because Ms. Taylor feared that she would

be terminated if she complained.




161120001.P01.Complaint                                                                   Page 6 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 7 of 26




                                              32.

       On the morning of Friday August 21, 2020, Ms. Taylor was out of the office due to a family

emergency.

                                              33.

       Specifically, Ms. Taylor had called the Police Chief that morning to inform him that she

would not be at work that day because her grandmother had fallen ill.

                                              34.

       Following her conversation with the Police Chief, Mayor Baker called Ms. Taylor. The

Mayor told Ms. Taylor that he was calling to see if she was alright. During this brief call, the

Mayor asked if Ms. Taylor wanted him there to hug her. Ms. Taylor was not sure how to respond

to this comment, so she thanked him for his condolences and quickly ended the conversation.

                                              35.

       Just over one hour later, while Ms. Taylor was at the hospital gathered with family

following the passing of her grandmother, Mayor Baker called Ms. Taylor again.

                                              36.

       Ms. Taylor answered Mayor Baker’s call, and that call lasted approximately ten minutes.

                                              37.

       During this call, Mayor Baker told Ms. Taylor that he had been “sweet on,” Ms. Taylor

since he had first taken office in January 2020. Ms. Taylor understood the Mayor’s comment to

meant that he had feelings for Ms. Taylor.




161120001.P01.Complaint                                                               Page 7 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 8 of 26




                                               38.

       The Mayor then asked Ms. Taylor to take and send a nude picture to him. Mayor Baker

also asked, when she took the photo, that she make sure that her face was not in the picture,

presumably to conceal her identity if anyone else saw the photo.

                                               39.

       The Mayor also asked Ms. Taylor to send her lunch schedule to him, suggesting that the

two of them could use that time to meet up.

                                               40.

       Lastly, Mayor Baker offered to begin stopping by the Police Department, suggesting that

the two of them could meet in the bathroom since that was an area of the building that was not

captured by the video surveillance camera.

                                               41.

       Ms. Taylor was disgusted by this conversation, and she ended the call, having no intention

of complying with any of Mayor Baker’s requests or suggestions.

                                               42.

       Less than ten minutes after the call ended, and while Ms. Taylor was still in the hospital

with family grieving the loss of her grandmother, Mayor Baker sent Ms. Taylor a text message,

reading, “I am missing u wish I could be there to hold you.” As evidenced by her lack of response,

this text message was unwelcomed by Ms. Taylor, and she found it to be abusive and inappropriate.

                                               43.

       Even though Ms. Taylor did not send a reply, Mayor Baker tried to elicit a response from

her by sending two additional text messages. First, the Mayor texted again several hours after

Ms. Taylor’s grandmother had passed, simply saying “Hello.” Two days later, on a Sunday




161120001.P01.Complaint                                                                Page 8 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 9 of 26




morning at around 10:00 am, he texted saying, “Gm,” which was presumably intended as “good

morning.” Again, Ms. Taylor responded to neither message.

                                               44.

       After Ms. Taylor did not respond to the Sunday morning text, the Mayor called Ms. Taylor

around 2:15 pm.     Ms. Taylor’s mother, who had become aware of what Ms. Taylor was

experiencing at work, answered the call and told Mayor Baker that Ms. Taylor did wish to speak

to him, and that the Mayor needed to cease these communications with her.

                                               45.

       The next day, Monday August 24, 2020, Ms. Taylor advised her direct supervisor, Chief

of Police Jerry J. Blash (hereinafter, “Chief Blash”), about the Mayor’s ongoing harassment of her.

                                               46.

       On that same day, Chief Blash sent an email the City Clerk and Defendant’s HR

Administrator, about Ms. Taylor’s complaint. Following the receipt of the email, Ms. Moss asked

Ms. Taylor to submit a written statement.

                                               47.

       Ms. Taylor complied, and she submitted her written complaint the next day.

                                               48.

       On September 1, 2020, City Attorney Luke Moses (hereinafter, “City Attorney”)

interviewed Ms. Taylor regarding her allegations against Mayor Baker.

                                               49.

       Ms. Taylor had not been given prior notice about the interview until a few minutes before,

when the City Attorney said that he was on his way to the Police Department to see her.

                                               50.




161120001.P01.Complaint                                                                 Page 9 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 10 of 26




       The interview between Ms. Taylor and the City Attorney only lasted for less than fifteen

minutes.

                                               51.

       Ms. Taylor recorded the entire interview with the City Attorney on her phone.

                                               52.

       Throughout the interview, the City Attorney repeatedly asked Ms. Taylor what would make

her feel comfortable at work, and he offered suggestions as to what he believed would appease the

situation. For example, the City Attorney suggested that Defendant could arrange for the Mayor

not to speak to Ms. Taylor anymore. Ms. Taylor responded saying that she understood that with

her job, she would have to interact with the Mayor occasionally, and that she just wished for him

to cease his harassment and act in a professional manner in the future.

                                               53.

       The City Attorney advised Ms. Taylor that he had a duty to investigate Ms. Taylor’s

allegation, but because the Mayor was an elected official, the City Attorney did not have the power

to make the Mayor do anything. The only action that the City Attorney told Ms. Taylor he would

only be able to suggest to the Mayor that he should avoid interacting with Ms. Taylor going

forward.

                                               54.

       Towards the end of the interview, the City Attorney asked Ms. Taylor if the issue could be

considered resolved, so long as Mayor Baker avoided inappropriate contact and refrained from

discussing the allegations with Ms. Taylor specifically.




161120001.P01.Complaint                                                                Page 10 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 11 of 26




                                                55.

        At no point during this conversation did the City Attorney assure Ms. Taylor that her

complaint would be kept confidential or that she would not be subjected to retaliation as a result.

                                                56.

        Throughout the interview, the City Attorney appeared to be more concerned about

Defendant’s legal liability, asking Ms. Taylor several times if she intended to pursue legal action.

In the beginning, he asked whether Ms. Taylor had retained an attorney, and towards the end of

the meeting, the City Attorney asked, “doesn’t sound like you’re interested in taking legal action,

is that correct?”

                                                57.

        Moreover, throughout the entirely of the interview, the City Attorney propounded leading

questions, instead of asking open-ended questions. This made Ms. Taylor feel, not as though her

complaint was being taken seriously; rather, she felt like she was being cross examined like a

hostile witness at trial.

                                                58.

        At the end of the interview, the City Attorney said that he would draft a memorandum

regarding his investigation.

                                                59.

        However, Ms. Taylor did not receive a copy of that memorandum, despite emailing the

City Attorney several times to ascertain whether it had been completed.

                                                60.

        On December 17, 2020, Ms. Taylor, through counsel, sent a letter to the City Attorney,

requesting he produce the findings of his investigation to Ms. Taylor.




161120001.P01.Complaint                                                                 Page 11 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 12 of 26




                                               61.

       In the Memorandum dated September 22, 2020, which was authored by the City Attorney

(hereinafter, “Memorandum”), it states that Ms. Taylor had been advised during the interview that

Ms. Taylor would not be subjected to retaliation due to her grievance, but this is not something

that had been discussed during the prior conversation.

                                               62.

       According to Defendant’s Personnel Manual (hereinafter, “Personnel Manual”), “[w]hen

conducting an investigation, care will be taken to protect confidentiality to the fullest extent

possible, while still permitting a meaningful investigation to be conducted.”

                                               63.

       Even though the Personnel Manual requires Defendant to maintain confidentiality,

Defendant failed to prevent Ms. Taylor’s complaint from being disclosed.

                                               64.

       Within one month of submitting her complaint, the media reached out to Chief Blash asking

for his comment regarding the complaint. Chief Blash refrained from commenting, and he called

Ms. Taylor to inform her that the press was aware of her complaint.

                                               65.

       Ms. Taylor did not contact the media; instead, her complaint was leaked to the press and

members of the public by another one of Defendant’s employees.

                                               66.

       When the articles were published, the media did refrain from referring to Ms. Taylor by

name, but citizens of Walthourville still became aware that Ms. Taylor was the individual who had

submitted the underlying grievance.




161120001.P01.Complaint                                                              Page 12 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 13 of 26




                                               67.

       For example, the person who cleans the Police Department told Ms. Taylor that her “name

is out there” and that people were aware of the fact that she was the one who complained about

the Mayor’s inappropriate conduct.

                                               68.

       Not only were citizens of Walthourville approaching Ms. Taylor regarding her complaints,

so were members of the Mayor’s family.

                                               69.

       Around October 14, 2020, one of Mayor Baker’s relatives called Ms. Taylor, and asked

questions regarding her complaint.

                                               70.

       The Personnel Manual also states that “[f]ollowing any investigation in which a complaint

or report of workplace harassment or retaliation is sustained; the City of Walthourville will take

prompt and appropriate corrective action.”

                                               71.

       No conclusive finding was ever issued as to the complaint. In the Memorandum, the City

Attorney simply wrote that he could not “confirm or deny the veracity of Ms. Taylor’s allegations.”

                                               72.

       No finding could be made because Defendant failed to sufficiently investigate the

complaint. There was a short interview with Ms. Taylor, and then supposedly there was another

short meeting with Mayor Baker. Purportedly, Mayor Baker told the City Attorney that he would

act professionally in the future. But despite Ms. Taylor’s repeated follow-ups with the City

Attorney, no further actions beyond those interviews were taken by Defendant.




161120001.P01.Complaint                                                                Page 13 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 14 of 26




                                                73.

        The Personnel Manual further elaborates that “any employee found to have engaged in

workplace harassment (including sexual harassment) or retaliation as defined by the policy

[would] be subject to corrective action and/or disciplinary actions, up to and including termination

of employment.” (emphasis added)

                                                74.

        Defendant failed to follow its applicable personnel policies.

                                                75.

        Defendant failed to take any corrective action against Mayor Baker for his conduct toward

Ms. Taylor.

                                                76.

        Defendant failed to provide any disciplinary action against the Mayor.

                                                77.

        At one point, the City Attorney told Ms. Taylor that nothing could be done to the Mayor

since he is an elected official.

                                                78.

        Not only did Defendant fail to properly investigate, Defendant failed to afford Ms. Taylor’s

grievance with the “prompt and appropriate action” required under the Personnel Manual.

                                                79.

        Ms. Taylor did not have any other recourse under Defendant’s policies since, “[i]f an

employee believes his or her complaint or report of harassment or retaliation is not being properly

addressed, he or she should notify the Mayor.” For obvious reasons, that option was not available

to Ms. Taylor.




161120001.P01.Complaint                                                                 Page 14 of 26
        Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 15 of 26




                                                 80.

          In addition to having to deal with rumors circulating around the City of Walthourville – a

municipality with a population of less than 5,000 people – Ms. Taylor endured a drastic change in

her work environment.

                                                 81.

          Staff at City Hall, particularly those who worked the most-closely with the Mayor, started

to treat Ms. Taylor differently. These coworkers became distant and refused to engage with Ms.

Taylor. Further, Ms. Taylor would frequently overhear coworkers gossiping about her.

                                                 82.

          Ms. Taylor’s duties required her to often go to City Hall to deliver documents, but the

employees in that building would refrain from making eye contact and would go out of their way

to avoid speaking to Ms. Taylor.

                                                 83.

          Due to the hostile work environment that Ms. Taylor was experiencing, she began asking

the police officers in her building to deliver any paperwork for her.

                                                 84.

          The Mayor, the Mayor’s assistant, and the City Clerk refused to speak or engage with Ms.

Taylor.

                                                 85.

          If Ms. Taylor was needed for something at City Hall, the aforementioned individuals would

contact Chief Blash, instead of Ms. Taylor, to ask Chief Blash to direct Ms. Taylor to perform the

task.




161120001.P01.Complaint                                                                 Page 15 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 16 of 26




                                               86.

       On October 19, 2020, Mayor Baker called a mandatory meeting with all employees of the

Police Department.

                                               87.

       The Municipal Court is not only located within, but falls, under the Police Department. As

a result, Ms. Taylor generally attended meetings of the entire Police Department, and she was told

to attend the October 19, 2020 meeting by her supervisors.

                                               88.

       Once Ms. Taylor arrived, and Mayor Baker saw her, the Mayor said in front of the while

group, “Municipal Court Clerk, you can leave.” Ms. Taylor was so taken aback by this comment

that she remained frozen, both because of the fact that she normally attended these meetings and

because of the Mayor’s dismissive tone. When she did not leave immediately, Mayor Baker once

again snapped, “Municipal Court Clerk, you can leave.”

                                               89.

       Even though the Mayor claimed that the meeting was only for law enforcement officers,

he did not dismiss several others in meeting who were neither officers, nor were employees of

Defendant’s Police Department.

                                               90.

       Ms. Taylor complied with the Mayor’s order dismissing her, and she left the room

embarrassed. She immediately ran into the City Attorney, who asked Ms. Taylor what happened,

but failed to follow up or take any actions.




161120001.P01.Complaint                                                               Page 16 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 17 of 26




                                                91.

       Due to the way she had been dismissed, Ms. Taylor did not attempt to attend any other

meetings of the Police Department in which she believed the Mayor would be present.

                                                92.

       However, the Mayor and his staff continued to prevent Ms. Taylor from taking part in

functions that she had previously been intimately involved. For example, despite helping to plan

and setting up an event with citizens and the Police Department, the Mayor did not let Ms. Taylor

attend the event.

                                                93.

       In addition to the Mayor and other employees making it difficult for Ms. Taylor to perform

her job, Ms. Taylor also felt like others close to the Mayor were engaged in conduct that was

intended to intimate Ms. Taylor, including following Ms. Taylor’s vehicle on the county’s rural

roads and loitering around the Police Department building and making it feel like Ms. Taylor was

being watched by others.

                                                94.

       Due to the stress of the hostile work environment and the fear of running into Mayor Baker,

Ms. Taylor found that it was distressing for her to merely go to work – a job that Ms. Taylor had

previously enjoyed.

                                                95.

       By January 13, 2021, as a result of both the Mayor’s harassment and the subsequent

retaliation and intimidation, Ms. Taylor felt like she had no other choice but to resign




161120001.P01.Complaint                                                                    Page 17 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 18 of 26




                                                 96.

         After she resigned from the Police Department, Ms. Taylor accepted a position with the

Liberty County Sheriff’s Office. However, being that she, as an employee of the County, still had

to interact with her former City coworkers, and since Ms. Taylor continued to be subjected to

rumors and gossip, she was only able to stay in this position for about six months.

                                                 97.

         The only way that Ms. Taylor felt like she could get away from the retaliatory intimidation

and the rumors and gossip was to secure a position outside of the local government, which she was

indeed able to do soon thereafter.

                              Procedural/Administrative Background

                                                 98.

         On or about October 22, 2020, Ms. Taylor submitted her Charge of Discrimination to the

Equal Employment Opportunity Commission (hereinafter, “EEOC”), alleging that she had been

subjected to discrimination and harassment based on her sex, as well as retaliation, all in violation

of Title VII of the Civil Rights Act. The EEOC assigned Ms. Taylor’s Charge Number 415-2020-

01469.

                                                 99.

         Defendant had notice of Ms. Taylor’s Charge of Discrimination, participated in the

proceedings before the EEOC, and was represented by counsel during said proceedings.

                                                100.

         Ms. Taylor requested that the EEOC issue a Right to Sue Letter, which it did on June 15,

2021. Ms. Taylor, through counsel, received said Notice of Right to Sue on the same day.




161120001.P01.Complaint                                                                  Page 18 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 19 of 26




                                              101.


       Ms. Taylor has exhausted her administrative remedies, and she is filing the instant action

within ninety days of the EEOC’s issuance and her receipt of the Notice of Right to Sue.

                                  COUNT I
                         HARASSMENT BASED ON SEX
              IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                              102.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 101, as if the same were set forth herein.

                                              103.

       Under Title VII of the Civil Rights Act, it is unlawful for an employer to discriminate

against or harass any of its employees on the basis of sex. 42 U.S.C. § 2000e-2(a).

                                              104.

       As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under Title VII, respectively. See 42 U.S.C. §§ 2000e & 2000e-1.

                                              105.

       As alleged herein, Defendant, through the conduct of its employee, Mayor Baker, subjected

Plaintiff to harassment in the form of unwelcome verbal and physical conduct involving and

because of her sex.

                                              106.

       As alleged herein, the harassment affected a term or condition of Plaintiff’s employment

and had the purpose and effect of unreasonably interfering with the work environment and created

an intimidating, hostile, and offensive work environment.




161120001.P01.Complaint                                                               Page 19 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 20 of 26




                                                107.

        Not only did the conduct alleged change Plaintiff’s work environment, Plaintiff feared that

if she were to oppose the conduct or report it to Defendant, she would be in jeopardy of losing her

position.

                                                108.

        As alleged herein, Plaintiff’s supervisor was responsible for the harassment, and Defendant

was otherwise on notice of this conduct and took no meaningful corrective action.

                                                109.

        The harassment experienced by Plaintiff was severe, pervasive, abusive, hostile, and

unwelcome by Plaintiff and occurred because of her sex.

                                                110.

        Defendant’s conduct as alleged herein constitutes harassment and hostile work

environment based on sex in violation of Title VII.

                                                111.

        Plaintiff has been injured by Defendant’s harassment of her based on her sex, and Plaintiff

is entitled to all damages allowed under Title VII of the Civil Rights Act, including back pay, front

pay and injunctive relief, to the extent available, compensatory and punitive damages at the limit

provided by statute, and reasonable attorney’s fees and costs of litigation, all in an amount to be

proven at trial.




161120001.P01.Complaint                                                                  Page 20 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 21 of 26




                                  COUNT II
                                RETALIATION
              IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                              112.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 101, as if the same were set forth herein.

                                              113.

       Under Title VII of the Civil Rights Act, it is unlawful for an employer to discriminate

against or harass any of its employees because an employee has opposed any practice made

unlawful by Title VII. 42 U.S.C. § 2000e-3(a).

                                              114.

       As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under Title VII, respectively, See 42 U.S.C. §§ 2000e & 2000e-1.

                                              115.

       During her employment with Defendant, Plaintiff’s supervisor subjected Plaintiff to

sexually-based conduct that was both severe and pervasive enough to change the working

conductions and it was clearly unwelcomed by Plaintiff.

                                              116.

       Plaintiff had a reasonable, good faith belief that her supervisor’s conduct constituted

harassment in violation of the law.

                                              117.

       Indeed, Plaintiff’s supervisor’s conduct toward her was actionable sexual harassment, as

alleged herein.




161120001.P01.Complaint                                                             Page 21 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 22 of 26




                                                  118.

        Plaintiff opposed her supervisor’s conduct by opposing the behavior and requesting and

that the supervisor cease the conduct at issue.

                                                  119.

        Plaintiff further opposed her supervisor’s conduct by reporting the conduct to several

individuals in management.

                                                  120.

        An employee who complains about the type of harassment alleged is opposing a practice

made unlawful by Title VII of the Civil Rights Act and is, therefore, engaged in a “protected

activity.”

                                                  121.

        After Plaintiff opposed the harassment, she was subjected to materially adverse actions

from the same supervisor and others associated with him, such as being subjected to additional

harassment, having her duties modified and being excluded from meetings, as well as being

threatened by the supervisor.

                                                  122.

        An employee who complains about the type of harassment alleged is opposing a practice

made unlawful by Title VII of the Civil Rights Act and is, therefore, engaged in a “protected

activity.”

                                                  123.

        By October 22, 2020, Plaintiff had been subjected to the underlying harassment, retaliation

for complaining about the conduct, including being excluded from work-related meetings, had her

confidential grievance leaked to the media, and since Defendant had entirely failed to




161120001.P01.Complaint                                                                Page 22 of 26
         Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 23 of 26




communicate what, if anything, it had done in response to Plaintiff’s complaint, Plaintiff filed a

Charge of Discrimination with the EEOC.

                                                  124.

          According to Title VII, the filing of a charge, is an activity expressly considered a

statutorily protected activity.

                                                  125.

          As alleged herein, the aforementioned adverse actions of which Plaintiff was subjected

only began after Plaintiff opposed and reported her supervisor’s harassment. For this reason,

amongst others, these adverse actions only occurred because of Plaintiff’s participation in

protected activities.

                                                  126.

          Defendant’s conduct, as alleged, herein constitutes retaliation in violation of Title VII of

the Civil Rights Act.

                                                  127.

          Plaintiff has been injured by Defendant’s retaliation of her, and Plaintiff is entitled to all

damages allowed under Title VII of the Civil Rights Act, including back pay, front pay and

injunctive relief, to the extent available, compensatory and punitive damages at the limit provided

by statute, and reasonable attorney’s fees and costs of litigation, all in an amount to be proven at

trial.




161120001.P01.Complaint                                                                     Page 23 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 24 of 26




                                  COUNT III
                         CONSTRUCTIVE DISCHARGE
              IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                               128.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 101, as if the same were set forth herein.

                                               129.

       Under Title VII of the Civil Rights Act, it is unlawful for an employer to discharge any

employee on the basis of sex. 42 U.S.C. § 2000e-2(a).

                                               130.

       As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under Title VII, respectively. See 42 U.S.C. §§ 2000e & 2000e-1.

                                               131.

       A claim for constructive discharge “is appropriate when an employer discriminates against

an employee to the point such that his working conditions become so intolerable that a reasonable

person in the employee’s position would have felt compelled to resign.” Hicks v. City of

Tuscaloosa, Ala., 870 F.3d 1253, 1258 (11th Cir. 2017).

                                               132.

       For the reasons set forth in Count I, supra, which are incorporated herein, Defendant

subjected Plaintiff to harassment and hostile work environment based on her sex.

                                               133.

       Any reasonable person in Plaintiff’s position would feel that her working conditions were

so intolerable that she would feel compelled to resign.




161120001.P01.Complaint                                                              Page 24 of 26
         Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 25 of 26




                                                   134.

          As a result of the harassment and hostile work environment described herein, Defendant

made Plaintiff’s working conditions so intolerable that Plaintiff felt compelled to submit her

resignation on or about January 13, 2021.

                                                   135.

          Defendant’s conduct as alleged herein constitutes constructive discharge based on sex in

violation of Title VII.

                                                   136.

          Plaintiff will prove that Defendant’s stated reasons for its conduct were not the true reasons,

but, instead, were pretext to hide Defendant’s discriminatory animus.

                                                   137.

          Plaintiff has been injured by Defendant’s constructive discharge, and Plaintiff is entitled to

all damages allowed under Title VII of the Civil Rights Act, including back pay, front pay and

injunctive relief, to the extent available, compensatory and punitive damages at the limit provided

by statute, and reasonable attorney’s fees and costs of litigation, all in an amount to be proven at

trial.

                                           JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Chanda Taylor respectfully prays for the following relief:

          1)     That Summons and Process be issued to Defendant City of Walthourville, Georgia,

and that said Defendant be served as provided by law;




161120001.P01.Complaint                                                                     Page 25 of 26
      Case 4:21-cv-00259-RSB-CLR Document 1 Filed 09/13/21 Page 26 of 26




        2)      That this matter be tried before a jury;

        3)      That judgment be awarded for and in favor of Plaintiff and against Defendant City

of Walthourville, Georgia on Count I for harassment based on sex in violation of Title VII of the

Civil Rights Act, and grant Plaintiff all relief allowable under said law;

        4)      That judgment be awarded for and in favor of Plaintiff and against Defendant City

of Walthourville, Georgia on Count II for retaliation for engaging in protected activities in

violation of Title VII of the Civil Rights Act, and grant Plaintiff all relief allowable under said law;

        5)      That judgment be awarded for and in favor of Plaintiff and against Defendant City

of Walthourville, Georgia on Count III for constructive discharge based on sex in violation of Title

VII of the Civil Rights Act, and grant Plaintiff all relief allowable under said law;

        6)      For such other relief as this Court shall deem just and proper.

        Respectfully submitted, this 13th day of September, 2021.


                                                     _________________________
                                                     KENNETH E. BARTON III
                                                     Georgia Bar No. 301171
                                                     Attorney for Plaintiff
COOPER, BARTON & COOPER, LLP
170 College Street
Macon, Georgia 31201
Telephone: (478) 841-9007
Facsimile: (478) 841-9002
keb@cooperbarton.com




161120001.P01.Complaint                                                                    Page 26 of 26
